UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

September 9, 2019

Jill C. Rowland, Esq.
Saltz Family Early Intervention Advocacy Center
Alliance for Children’s Rights
3333 Wilshire Blvd., Ste. 550
Los Angeles, California 90010
Dear Ms. Rowland:
This letter addresses your organization’s electronic correspondence to Ruth Ryder, former acting
director of the Office of Special Education Programs (OSEP). In that letter, your former
colleague, Lisa Winebarger, asked a series of questions based on the Preschool for All Learners
(“PAL”) special day program within the Los Angeles Unified School District. We regret the
delay in responding.
We note that section 607(d) of the Individuals with Disabilities Education Act (IDEA) prohibits
the Secretary from issuing policy letters or other statements that establish a rule that is required
for compliance with, and eligibility under, IDEA without following the rulemaking requirements
of section 553 of the Administrative Procedure Act. Therefore, based on the requirements of
IDEA section 607(e), this response is provided as informal guidance and is not legally binding.
This response represents an interpretation by the Department of the requirements of IDEA in the
context of the specific facts presented and does not establish a policy or rule that would apply in
all circumstances.
In your letter, you state that PAL classrooms serve 10 children with a range of disabilities with
both moderate and severe levels of need and are staffed with a special education teacher as well
as two special education assistants. Specific special education and related services are not listed
in the individualized education programs (IEP) for children attending this program as all services
are provided in a collaborative setting in the PAL classroom. Based on this information you
asked the following questions:
1. Does a local educational agency (LEA) violate the guarantee of [a free appropriate
public education] FAPE by categorically barring speech and language therapy
services on account of a student’s placement in the PAL program, which purportedly
provides two hours per week of speech and language services to each PAL
classroom?
2. Does an LEA violate the guarantee of FAPE by placing blanket restrictions on
available “related services,” e.g., physical therapy, occupational therapy, or
behavioral interventions, on account of placement in a particular special day
program?
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

Because these questions are related, we have combined our responses.
Because specific responses to your questions would necessarily require a factual inquiry, OSEP
expresses no view as to whether the LEA’s program described in your inquiry would violate
IDEA. We note though that under IDEA, decisions about each child’s educational program and
services and the setting in which the child’s program and services will be implemented must be
made on an individual basis in light of each child’s unique needs. In general, a policy that
prohibits the provision of specific related services or restricts the amount or type of services that
can be provided to a child based solely on the particular setting in which the child is placed,
regardless of the child’s individual needs, would not be consistent with IDEA. Our explanation
of relevant IDEA requirements follows.
Under IDEA, an IEP must include, among other elements, a statement of the special education
and related services, and supplementary aids and services, based on peer-reviewed research to
the extent practicable, to be provided to the child, or on behalf of the child, and a statement of the
program modifications or supports for school personnel that will be provided for the child. 20
U.S.C. § 1414(d)(1)(A)(iv)(IV) and 34 C.F.R. § 300.320(a)(4). An appropriate IEP for a
preschool aged child with a disability must be designed to enable the child to participate in
appropriate activities. See 20 U.S.C. § 1414(d)(1)(A)(i)(I) and 34 C.F.R. § 300.320(a)(1)(ii). The
IEP also must include the projected date for the beginning of the services and modifications, and
the anticipated frequency, location, and duration of those services and modifications. 20 U.S.C. §
1414(d)(1)(A)(i)(VII) and 34 C.F.R. § 300.320(a)(7). Consistent with these provisions the child’s
IEP must include the specific amount of special education and related services, and
supplementary aids and services, that the public agency will provide to the child so the level of
the agency’s commitment of resources is clear to parents and IEP Team members. The amount of
time to be committed to each of the various services to be provided must be appropriate to the
specific service, and clearly stated in the IEP in a manner that can be understood by all involved
in the development and implementation of the IEP. See also OSEP Letter to Carroll (April 19,
2018) and OSEP Letter to Matthews (January 7, 2010).
IDEA also includes requirements regarding the educational placement of a child with a
disability. Placement decisions must be made by a group of persons, including the parents, and
other persons knowledgeable about the child, the meaning of the evaluation data, and the
placement options. Each child’s placement decision also must be made in conformity with the
least restrictive environment provisions, including 34 C.F.R. §§ 300.114 through 300.118.
Additionally, a child’s placement must be determined at least annually, be based on the child’s
IEP, and be as close as possible to the child’s home. The overriding rule is that placement
decisions must be determined on an individual, case-by-case basis, depending on each child’s
unique needs and circumstances and based on the child’s IEP. In all cases, however, placement
decisions must not be made solely on factors such as category of disability, severity of disability,
availability of special education and related services, configuration of the service delivery
system, availability of space, or administrative convenience. See Assistance to States for the
Education of Children with Disabilities and Preschool Grants for Children with Disabilities,
Final Rule, Analysis of Comments and Changes, 71 FR 46540, 46588 (Aug. 14, 2006).

Given the information provided above, barring a specific related service from being included in a
child’s IEP or restricting the provision of a specific related service or services based solely on the
child’s placement in a particular program – without regard for the child’s identified needs for
that service – would be inconsistent with the individualized decision-making required in both the
IEP and placement processes. By copy of this letter, we are informing Kristin Wright, Director of
Special Education at the California Department of Education, of your inquiry and OSEP’s
response.
If you have any further questions, please do not hesitate to contact Lisa Pagano at 202-245-7413
or by email at Lisa.Pagano@ed.gov.
Sincerely,
/s/
Laurie VanderPloeg
Director
Office of Special Education Programs

Cc: Kristen Wright

